Exhibit 10.7


SEPARATION AGREEMENT


THIS SEPARATION AGREEMENT (the “Agreement”) is entered into as of the 15th day
of October, 2014 (the “Effective Date”) by and between Glenn Kesner (“Kesner”)
and Great West Resources, Inc., a Nevada corporation (the “Company”).
 
WHEREAS, Kesner serves as the Secretary of the Company; and
 
        WHEREAS, the Company and Kesner desire to enter into this Agreement
providing for Kesner’s amicable resignation from all of his positions with the
Company, and to provide for a payment to Kesner as compensation for his
services.


NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
the parties hereby agree as follows:
 
1. Termination Date.  Kesner acknowledges that his last day as Secretary of the
Company will be the Effective Date (the “Termination Date”).  Kesner further
understands and agrees that, as of the Termination Date, he will be no longer
authorized to conduct any business on behalf of the Company as an executive or
to hold himself out as an officer of the Company.  Any and all positions and/or
titles held by Kesner with the Company will be deemed to have been resigned as
of the Termination Date.
 
2. Severance Payment.  The Company shall pay or provide to Kesner the following
benefits (as his sole compensation therefore and from the Company):
 
(i) $5,000 on the Termination Date.
 
Kesner shall be responsible for the payment of all payroll taxes, Medicare and
other taxes, and shall indemnify the Company with respect to the payment of all
such amounts.  Except as otherwise set forth herein, Kesner will not be entitled
to payment of any bonus, vacation or other incentive compensation.


3. Kesner’s Release.  In consideration for the payments and benefits described
above and for other good and valuable consideration, Kesner hereby releases and
forever discharges the Company, as well as its affiliates and all of their
respective directors, officers, employees, members, agents, and attorneys, of
and from any and all manner of actions and causes of action, suits, debts,
claims, and demands whatsoever, in law or equity, known or unknown, asserted or
unasserted, which he ever had, now has, or hereafter may have on account of his
service with the Company, the termination of his service with the Company,
and/or any other fact, matter, incident, claim, injury, event, circumstance,
happening, occurrence, and/or thing of any kind or nature which arose or
occurred prior to the date when he executes this Agreement, including, but not
limited to, any and all claims for wrongful termination; breach of any implied
or express employment contract; unpaid compensation of any kind;  breach of any
fiduciary duty and/or duty of loyalty; breach of any implied covenant of good
faith and fair dealing; negligent or intentional infliction of emotional
distress; defamation; fraud; unlawful discrimination, harassment; or retaliation
based upon age, race, sex, gender, sexual orientation, marital status, religion,
national origin, medical condition, disability, handicap, or otherwise; any and
all claims arising under arising under Title VII of the Civil Rights Act of
1964, as amended (“Title VII”); the Equal Pay Act of 1963, as amended (“EPA”);
the Age Discrimination in Employment Act of 1967, as amended (“ADEA”); the
Americans with Disabilities Act of 1990, as amended (“ADA”); the Family and
Medical Leave Act, as amended (“FMLA”); the Employee Retirement Income Security
Act of 1974, as amended ("ERISA"); the Sarbanes-Oxley Act of 2002, as amended
(“SOX”); the Worker Adjustment and Retraining Notification Act of 1988, as
amended (“WARN”); and/or any other federal, state, or local law(s) or
regulation(s); any and all claims for damages of any nature, including
compensatory, general, special, or punitive; and any and all claims for costs,
fees, or other expenses, including attorneys' fees, incurred in any of these
matters (the “Release”).  Nothing contained herein shall release the Company
from its obligations set forth in this Agreement.

 
-1-

--------------------------------------------------------------------------------

 
 
4. Company Release.  In exchange for the consideration provided for in this
Agreement,   the Company irrevocably and unconditionally releases Kesner of and
from all claims, demands, causes of actions, fees and liabilities of any kind
whatsoever, which it had, now has or may have against Kesner, as of the date of
this Agreement, by reason of any actual or alleged act, omission, transaction,
practice, conduct, statement, occurrence, or any other matter, within the
reasonable scope of Kesner’s service.  The Company represents that, as of the
date of this Agreement, there are no known claims relating to Kesner.  The
Company agrees to indemnify Kesner against any future claims to the extent
permitted under the Company’s bylaws.  Notwithstanding the foregoing, this
release does not include any fraud, gross negligence, material misrepresentation
or the Company’s right to enforce the terms of this Agreement.
 
5. Confidential Information.  Kesner understands and acknowledges that during
the course of his service to the Company as Secretary, he had access to
Confidential Information (as defined below) of the Company.  Kesner agrees that,
at no time during a period of two (2) years immediately after the Term, will
Kesner disclose Confidential Information to any person or entity other than to
the Company or persons or entities to whom disclosure has been authorized by the
Company. As used herein, "Confidential Information" means all information of a
technical or business nature relating to the Company or its affiliates,
including, without limitation, trade secrets, inventions, drawings, file data,
documentation, diagrams, specifications, know-how, processes, formulae, models,
test results, marketing techniques and materials, marketing and development
plans, price lists, pricing policies, business plans, information relating to
customer or supplier identities, characteristics and agreements, financial
information and projections, flow charts, software in various stages of
development, source codes, object codes, research and development procedures and
employee files and information; provided, however, that "Confidential
Information" shall not include any information that (i) has entered the public
domain through no action or failure to act of Kesner; (ii) was already lawfully
in Kesner's possession without any obligation of confidentiality; (iii)
subsequent to disclosure hereunder is obtained by Kesner on a non-confidential
basis from a third party who has the right to disclose such information to
Kesner; or (iv) is ordered to be or otherwise required to be disclosed by Kesner
by a court of law or other governmental body; provided, however, that the
Company is notified of such order or requirement and given a reasonable
opportunity to intervene.
 
6. Applicable Law and Dispute Resolution. This Agreement shall be interpreted
solely pursuant to the laws of the State of New York, exclusive of its conflicts
of laws principles.  Each of the parties hereto irrevocably submits to the
exclusive jurisdiction of the courts of the State of New York, for the purposes
of any suit, action, or other proceeding arising out of this Agreement or any
transaction contemplated hereby.
 
7. Entire Agreement. This Agreement may not be changed or altered, except by a
writing signed by both parties. Until such time as this Agreement has been
executed and subscribed by both parties hereto: (i) its terms and conditions and
any discussions relating thereto, without any exception whatsoever, shall not be
binding nor enforceable for any purpose upon any party; and (ii) no provision
contained herein shall be construed as an inducement to act or to withhold an
action, or be relied upon as such.  This Agreement constitutes an integrated,
written contract, expressing the entire agreement and understanding between the
parties with respect to the subject matter hereof and supersedes any and all
prior agreements and understandings, oral or written, between the parties.
 
8. Assignment.  Kesner has not assigned or transferred any claim he is
releasing, nor has he purported to do so.  If any provision in this Agreement is
found to be unenforceable, all other provisions will remain fully enforceable.
This Agreement binds Kesner’s heirs, administrators, representatives, executors,
successors, and assigns, and will insure to the benefit of all Released Parties
and their respective heirs, administrators, representatives, executors,
successors, and assigns.
 
9. Acknowledgement. Kesner acknowledges that he: (a) has carefully read this
Agreement in its entirety; (b) has been advised to consult and has been provided
with an opportunity to consult with legal counsel of his choosing in connection
with this Agreement; (c) fully understands the significance of all of the terms
and conditions of this Agreement and has discussed them with his independent
legal counsel or has been provided with a reasonable opportunity to do so; (d)
has had answered to his satisfaction any questions asked with regard to the
meaning and significance of any of the provisions of this Agreement; and (e) is
signing this Agreement voluntarily and of his own free will and agrees to abide
by all the terms and conditions contained herein.

 
-2-

--------------------------------------------------------------------------------

 
 
10. Notices.                      For the purposes of this Agreement, notices,
demands and all other communications provided for in this Agreement shall be in
writing and shall be delivered (i) personally, (ii) by first class mail,
certified, return receipt requested, postage prepaid, (iii) by overnight
courier, with acknowledged receipt, or (iv) by facsimile transmission followed
by delivery by first class mail or by overnight courier, in the manner provided
for in this Section, and properly addressed as follows:
 
If to the Company:     Great West Resources, Inc.
                      1990 N California Blvd, 8th floor
              Walnut Creek, CA 94596
 
If to Kesner:                                           


11. Counterparts.  This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement, and shall become
effective when one or more such counterparts have been signed by each of the
parties and delivered to the other parties. In the event that any signature is
delivered by facsimile transmission or by an e-mail which contains a portable
document format (.pdf) file of an executed signature page, such signature page
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
signature page were an original thereof.
 
13.           Counsel Representation.   The Parties hereto further agree that
this Agreement has been carefully read and fully understood by them.  Each Party
hereby represents, warrants, and agrees that he was represented by counsel in
connection with the Agreement, has had the opportunity to consult with counsel
about the Agreement, has carefully read and considered the terms of this
Agreement, and fully understands the same.  Kesner represents, warrants and
acknowledges that he has retained independent counsel and that counsel to the
Company does not represent Kesner.
 
IN WITNESS HEREOF, the parties hereby enter into this Agreement and affix their
signatures as of the date first above written.
 
 
GREAT WEST RESOURCES, INC.
 
By: /s/ David Rector
 
Name: David Rector
Title: Director
 
/s/ Glenn Kesner
   Glenn Kesner